Case: 19-11995   Date Filed: 06/12/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-11995
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 3:18-cr-00099-MMH-JRK-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

ROBERT RICHARD JODOIN,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (June 12, 2020)

Before BRANCH, LAGOA, and TJOFLAT, Circuit Judges.

PER CURIAM:

                                      I.

     Robert Jodoin was indicted on five counts. Count 1 charged him with

importing gamma-Hydroxybutyric Acid (“GHB”) in violation of 21 U.S.C.
               Case: 19-11995     Date Filed: 06/12/2020    Page: 2 of 6



§§ 952(a), 960(a)(1), and 963. Count 2 charged him with distributing benzoyl

fentanyl in violation of 21 U.S.C. § 841(a)(1). Count 3 charged him with

possessing with the intent to distribute N-Ethylhexedrone, an analogue of

pentedrone, in violation of 21 U.S.C. §§ 841(a)(1) and 813. Count 4 charged him

with maintaining a place of residence for the purpose of distributing a controlled

substance in violation of 21 U.S.C. § 856. Count 5 charged him with possessing a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C.

§ 924(c)(1)(A)(i). He pleaded guilty to all five counts.

      For Counts 1-4, Jodoin’s Guidelines imprisonment range was 87 to 108

months. The District Court found that Jodoin’s service in the United States

military, which resulted in significant mental health and addiction challenges, and

the fact that he suffered abuse and other difficulties as a child, warranted a

downward variance from this Guidelines range. Therefore, the District Court

varied down by 17 months and sentenced him to serve concurrent 70-month

sentences for each of Counts 1-4. Regarding Count 5, the Court sentenced Jodoin

to the statutory mandatory minimum of 60 months, see 18 U.S.C.

§ 924(c)(1)(A)(i), to be served consecutively to his sentences on Counts 1-4. This

resulted in a total sentence of 130 months’ imprisonment.




                                           2
                Case: 19-11995       Date Filed: 06/12/2020      Page: 3 of 6



       Jodoin appeals, arguing that the District Court’s 70-month concurrent

sentences on Counts 1-4 were substantively unreasonable.1 Essentially, he thinks

that the District Court erred by not varying further downward from his Guidelines

range. We disagree and, therefore, affirm.

                                             II.

       A party challenging the substantive reasonableness of his sentence bears the

burden of establishing that, based on (1) the facts of the case and (2) the § 3553(a)

factors, his sentence is unreasonable. See United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2010). The 18 U.S.C. § 3553(a) factors include (1) the criminal

history of the defendant, (2) the seriousness of the crime, (3) the protection of the

public from further crimes of the defendant, (4) the provision of needed medical

care or other correctional treatment to the defendant, (5) the promotion of respect

for the law, (6) the provision of just punishment, and (7) the need to deter criminal

conduct.

       We review the substantive reasonableness of a sentence under a deferential

abuse-of-discretion standard, and, in doing so, we consider the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007). “A district court abuses its discretion when it (1) fails to afford



       1
       As Jodoin acknowledges, the District Court had no discretion to depart or vary
downward from the statutory mandatory minimum sentence of 60 months on Count 5.
                                              3
               Case: 19-11995     Date Filed: 06/12/2020   Page: 4 of 6



consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper factors.” United States v. Irey, 612 F.3d

1160, 1189 (11th Cir. 2010) (en banc) (quoting United States v. Campa, 459 F.3d

1121, 1174 (11th Cir. 2006) (en banc) (Birch, J., dissenting)).

      Here, Jodoin has failed to show that his below-Guidelines 70-month

concurrent sentences on Counts 1-4 were substantively unreasonable.

      The District Court properly found that Jodoin’s offense conduct was serious

and troubling. Jodoin was importing dangerous drugs and selling them to

unsuspecting customers over the internet as a purportedly legitimate business, even

though he did not actually know the contents of these drugs, and at least one

person overdosed as a result. Jodoin also posted an advertisement on his website

for someone to beat up his ex-girlfriend, whom he had previously domestically

battered, and texted an undercover agent to try to get the agent to “take her out.”

As far as recidivism and rehabilitation are concerned, Jodoin had previously been

in a drug rehabilitation program, which he did not take seriously, and during which

he actually solicited other addicts in the program to use his online drug site.

Regarding deterrence, the District Court was concerned that Jodoin was not

deterred when authorities started intercepting drug packages at his P.O. box.

Instead, he merely opened another P.O. box and continued his business as usual.


                                           4
              Case: 19-11995     Date Filed: 06/12/2020     Page: 5 of 6



Therefore, the District Court was well within reason when it found that Jodoin

exhibited dangerous behavior, an indifference toward the wellbeing of other

members of society, and a lack of respect for the law. Accordingly, it would not

have been unreasonable for the District Court to sentence Jodoin within his

Guidelines range. But the Court did not even go that far.

      The Court considered the mitigating circumstances that Jodoin provided—

his military service, which led to various personal issues, and his childhood

difficulties—and actually varied down from Jodoin’s Guidelines range by 17

months. We expect a sentence within a defendant’s Guidelines range to be

reasonable, see United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008), and

therefore we surely must expect that a sentence below a defendant’s Guidelines

range is not unreasonably severe, see United States v. Toussaint, 686 F. App’x 846,

848 (11th Cir. 2017) (“[O]ne would not typically expect a sentence below [the

defendant’s Guidelines] range to constitute an unreasonably high sentence.”).

Jodoin’s sentence is also well below the statutory maximum penalty, which is

evidence of its reasonableness. See United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008) (treating the fact that a sentence was well below the statutory

maximum penalty as a factor that indicates reasonableness). Moreover, the District

Court sentenced him to concurrent, rather than consecutive, sentences.




                                          5
              Case: 19-11995     Date Filed: 06/12/2020    Page: 6 of 6



      In sum, we find that the District Court did not abuse its discretion in

balancing the various sentencing factors and arriving at Jodoin’s ultimate sentence

in this case. Jodoin’s mere disagreement with the District Court’s weighing of the

factors is not a meritorious basis for a substantive unreasonableness challenge to

his sentence. See United States v. Shabazz, 887 F.3d 1204, 1224 (11th Cir. 2018)

(noting that we give “due deference” to a district court’s sentencing

determinations); United States v. Williams, 526 F.3d 1312, 1322–23 (11th Cir.

2008) (stating that the weighing of sentencing factors is committed to the district

court’s discretion). Accordingly, we affirm.

      AFFIRMED.




                                          6